Citation Nr: 1404111	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-47 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral knee disabilities, to include as due to service-connected bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral ankle disabilities.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral ankle, lumbar spine, and bilateral knee disabilities, and granted service connection for plantar fasciitis, assigning a 10 percent rating, effective February 5, 2008.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for lumbar spine and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

At the July 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for bilateral ankle disabilities and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral ankle disabilities and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the July 2010 Board hearing the Veteran withdrew his appeal of the issues of entitlement to service connection for bilateral ankle disabilities and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for bilateral ankle disabilities and entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis and these issues are dismissed.


ORDER

Entitlement to service connection for bilateral ankle disabilities is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis is dismissed.


REMAND

With regards to the Veteran's claimed lumbar spine and bilateral knee disability claims, a December 2008 private treatment record reflects a diagnosis of lumbosacral strain.  However, no diagnoses are reflected with regard to the bilateral knees, though he has reported pain in both joints.  

With regards to the claimed lumbar spine disability, the Veteran asserts that his lumbar spine pain began during military service when he was pushing, pulling, lifting and loading/unloading heavy equipment and supplies while an air cargo specialist for 26 years of active duty.  He further stated that he worked in smaller areas, bent over, performing repetitive motions as he loaded and unloaded cargo planes.  The Veteran additionally testified in his hearing that his private physician has also possibly indicated that there may be a relationship between his lumbar spine disability and his service-connected bilateral plantar fasciitis.  The Veteran's assertions with regards to the knees are essentially similar to those made regarding his lumbar spine. 

In light of the Veteran's lay assertions and post-service diagnoses and complaints, the Veteran should be afforded VA examinations to assess the nature and etiology of his claimed lumbar spine and knee disabilities.  See 38 U.S.C.A. § 5103A(d); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On Remand, associate with the claims folder or Virtual VA updated VA treatment records from the Charleston, South Carolina VA Medical Center (VAMC) dated from September 12, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Also, request updated treatment records from the Naval Health Clinic Charleston dated from August 18, 2006.  Finally, upon obtaining an appropriate release from the Veteran, obtain updated treatment records from Palmetto Primary Care Physicians dated from December 3, 2008, and any other private medical providers identified.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete appropriate releases pertaining to the following:

a)  Palmetto Primary Care Physicians;

b)  any other private medical providers.

Associate with the claims folder or Virtual VA updated treatment records from Palmetto Primary Care Physicians dated from December 3, 2008, and any records from any other identified private medical providers.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Charleston VAMC dated from September 12, 2009.

3.  Associate with the claims folder or Virtual VA updated treatment records from the Naval Health Clinic Charleston dated from August 18, 2006.  

4. Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed lumbar spine and bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a)  Please identify all disabilities associated with the lumbar spine;

b)  Is a lumbar spine disability at least as likely as not (a 50 percent or greater probability) due to service or any incident therein, to include 26 years as an air cargo specialist loading/unloading heavy objects into cargo planes;

The examiner should particularly discuss the Veteran's contentions that his lumbar spine disorder began during military service as a result of lifting, pushing and throwing objects, particularly performance of repetitive motions in a bent position.  The examiner should also particularly discuss the January 1990 service treatment record indicating low back pain that "comes and goes."  

c)  Is a lumbar spine disability at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by service-connected bilateral plantar fasciitis;

d)  Please identify all disabilities associated with the knees;

e)  Is a right or left knee disability at least as likely as not (a 50 percent or greater probability) due to service or any incident therein, to include 26 years as an air cargo specialist loading/unloading heavy objects into cargo planes;

The examiner should particularly discuss the Veteran's contentions that his knee disabilities began during military service as a result of lifting, pushing and throwing objects, particularly performance of repetitive motions in a bent position.  

f)  Is a right or left knee disability at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by service-connected bilateral plantar fasciitis.

A rationale for all opinions expressed must be provided.  Consideration should be given to service treatment records, post-service medical evidence, and lay assertions of the Veteran.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After completion of the above, review the expanded record and readjudicate entitlement to service connection for lumbar spine and bilateral knee disabilities, to include pursuant to 38 C.F.R. § 3.310.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


